UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                                No. 01-4319
LARRY DEMETRIC PARKER,
             Defendant-Appellant.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-00-359)

                       Submitted: October 10, 2001

                       Decided: October 24, 2001

       Before LUTTIG and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Benjamin H. White, Jr., United States Attorney, Angela H. Miller,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                      UNITED STATES v. PARKER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Larry Demetric Parker pled guilty to possession of a firearm by a
convicted felon, 18 U.S.C.A. § 922(g)(1) (West 2000), and was sen-
tenced to 110 months imprisonment. Parker appeals his sentence, con-
tending that the district court erred in finding that Parker’s possession
of the firearm facilitated or potentially facilitated another felony
offense, U.S. Sentencing Guidelines Manual § 2K2.1(b)(5) (2000).
We affirm.

   Parker was arrested after he sold heroin to an informant under sur-
veillance. In a search of his apartment, authorities found more heroin
and a firearm. Parker gave a statement in which he said he knew that,
as a convicted felon, he could not possess a firearm, but that he
needed the gun for protection. The government also produced evi-
dence at the sentencing hearing that Parker had sold heroin from his
home on occasion. In sentencing Parker, the district court determined
that he had possessed the firearm in connection with drug trafficking,
another felony, and that the sentence enhancement under
§ 2K2.1(b)(5) was appropriate.

   The government has the burden of showing facts necessary to
establish the applicability of an enhancement under § 2K2.1(b)(5) by
a preponderance of the evidence, and the district court’s fact findings
are reviewed for clear error. United States v. Garnett, 243 F.3d 824,
828 (4th Cir. 2001). This court has held that the terms "used" and "in
connection with," as used in subsection (b)(5), are analogous to the
terms "used" and "in relation to" in 18 U.S.C.A. § 924(c) (West
2000). Id. (extending holding in United States v. Nale, 101 F.3d 1000,
1003 & n.3 (4th Cir. 1996) to § 2K2.1(b)(5)). A firearm may be used
in connection with another felony if it "facilitates or has a tendency
to facilitate the felony offense." Garnett, 243 F.3d at 829 (citing
Smith v. United States, 508 U.S. 223, 237 (1993)).
                       UNITED STATES v. PARKER                        3
   Parker argues that there was no evidence to support the court’s
finding that his firearm facilitated or potentially facilitated his drug
offense. However, the district court found that Parker’s drug offense
was facilitated by his possession of the firearm in that he kept it to
protect himself and his drugs. Parker’s statement that he needed the
gun for protection provides factual support for the district court’s
finding. Thus, we cannot say that the district court’s finding was
clearly erroneous. See United States v. White, 875 F.2d 427, 433 (4th
Cir. 1989) (recognizing that weapons, such as firearms, are tools of
the drug trade).

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED